DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim recites in part “the a height of an edge” in line 3 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimura, US Pat. 6,943,662.
Regarding claim 1, Tanimura teaches a high-power resistor (Resistor comprises of Ni-Cr, Ta-N, Ta-Cr and resistance is adjusted by adding Al, Cr, O and so forth; see col. 4, lines 5-13 and col. 8, lines 52-55. Same resistive materials are listed in claims 10 and 12 of the current invention.  Also, see the reproduced figure 7 of Tanimura.), comprising: 
a substrate 1, having a first surface (top surface); 
a resistor layer 4a and/or 4b, mounted on the first surface (top) of the substrate; 
two edge electrodes (portion of the electrodes 23 and 33 pointed out by a circle in the reproduced figure of Tanimura), mounted on the resistor layer 4a and/or 4b (claim does not specify direct contact); and 
a seed layer (21 and 31 are Ag based, Ag-Pd based, Au based and/or other elements added to Au or Ag as base; see col. 3, lines 35-50), mounted between the resistor layer 4a and/or 4b and the two edge electrodes, and being conductive.

    PNG
    media_image1.png
    492
    866
    media_image1.png
    Greyscale

Regarding claim 2, Tanimura teaches the high-power resistor, further comprising: 
a first protective layer 52, covering the resistor layer 4 between the two edge electrodes, wherein a height of an edge of the first protective layer contacting (direct contact not claimed) the two edge electrodes is lower than a height of a top surface of the two edge electrodes; and 
a second protective layer 53, mounted on the first protective layer, and covering the first protective layer 52.
Regarding claim 3, Tanimura teaches the high-power resistor, wherein: 
the substrate 1 further comprises two side surfaces, the first surface (top), and a second surface (bottom) facing opposite direction to the first surface; 
the high-power resistor further comprises: 
two bottom electrodes 22, 32, mounted on the second surface; 
two side surface seed layers (dashed lines in the reproduced figure of Tanimura), being conductive (side surface layers are Ag based, Ag-Pd based, Au based and/or other elements added to Au or Ag as base; see col. 3, lines 35-50), and mounted on the two side surfaces of the substrate 1, wherein the two side surface seed layers stretch from the first surface to the second surface, and wherein the two side surface seed layers electrically connect the two edge electrodes and the two bottom electrodes 22, 32; 
two first conducting layers 23a, 33a, mounted on the two side surface seed layers; and 
two second conducting layers 23b, 33b, mounted on the two first conducting layers 23a, 33a.
Regarding claim 5, Tanimura teaches the high-power resistor, wherein an equivalent resistance of the high-power resistor is an equivalent resistance of the resistor layer and an equivalent resistance of the two edge electrodes connected in parallel summed in series (see discussion for claim 6 below for the R3, the equivalent resistance of the resistor).
Regarding claim 6, Tanimura teaches the high-power resistor, wherein the equivalent resistance of the high-power resistor can be written as:
R3 = (R1’ * R2) / (R1’ + R2) + R1” + (R1” * R2) / (R1” + R2); wherein:
R3 represents the equivalent resistance of the high-power resistor, R1’ represents an equivalent resistance of an overlapping part of the resistor layer with the two edge electrodes (edge electrode overlapping the resistance layer shown in a “box” in the reproduced figure of Tanimura), R1" represents an equivalent resistance of an exposed part of the resistor layer with the two edge electrodes (central resistance portion not overlapped by the edge electrode), and R2 represents an equivalent resistance of the two edge electrodes (edge electrode pointed by a circle in the reproduced figure of Tanimura).
Regarding claim 7, Tanimura teaches the high-power resistor, wherein a material resistance of the resistor layer is greater than a material resistance of the seed layer or a material resistance of the two edge electrodes (Resistor comprises of Ni-Cr, Ta-N, Ta-Cr and resistance is adjusted by adding Al, Cr, O and so forth; see col. 4, lines 5-13 and col. 8, lines 52-55. The seed layer and/or the edge electrode comprises of Ag based, Ag-Pd based, Au based and/or other elements added to Au or Ag as base; see col. 3, lines 35-50).
Regarding claim 8, Tanimura teaches the high-power resistor, wherein the two edge electrodes and the seed layer 21 are made of same metallic materials (Tanimura teaches seed layer 21 being composed of one of Ag-Pd, Ag or Au based paste and/or other elements [including glass or resin] added to Au or Ag as based paste and the edge electrode [portion of electrode 23] is composed of resin-Ag based paste; see col. 3, lines 30-60.  Therefore, the electrode and the seed layer being composed of the same metallic materials.).
Regarding claim 9. The high-power resistor as claimed in claim 1, wherein the two edge 2 electrodes and the seed layer are made of different metallic materials (Tanimura teaches seed layer 21 being composed of one of Ag-Pd, Ag or Au based paste and/or other elements [including glass or resin] added to Au or Ag as based paste and the edge electrode [portion of electrode 23] is composed of resin-Ag based paste; see col. 3, lines 30-60.  Therefore, the electrode and the seed layer may be composed of different metallic materials from each other.).
Regarding claims 10 and 11, Tanimura teaches the high-power resistor, wherein the resistor layer 4 is made of titanium alloy, copper-silver alloy, manganese-copper alloy, nickel-copper alloy, titanium nitride, or tantalum-aluminium-nitride (Resistor comprises of Ni-Cr, Ta-N, Ta-Cr and resistance is adjusted by adding Al, Cr, O and so forth; see col. 4, lines 5-13 and col. 8, lines 52-55.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura in view of Urano, US Pub. 2009/0115569.
Regarding claim 4, Tanimura teaches the claimed invention except the high-power resistor further comprising: two intermedia layers, mounted between the two side surface seed layers and the two side surfaces of the substrate, wherein the two intermedia layers are made of materials such as titanium or copper.
Urano teaches a resistor device having intermediate layer 9 between a seed layer 10 and the side surface of the substrate.  Urano teaches that the intermediate layer 9 functions as a foundation for contributing towards solder connection strength for the resistor device (paragraph 0014).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Urano with Tanimura, the intermediate layer taught by Urano increases the connection strength for the resistor device of Tanimura.
Tanimura and Urano teach the calimed invention except for the intermediate layer 9 comprising of copper. 
Urano, however, teaches that the top and bottom electrodes (4, 6 and 8) are made of copper (copper based; see paragraph 0014) for its high conductivity.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to used copper as an intermediate layer for its high conductivity, and for the purpose of matching the TCR, using the same metallic material, for the intermediate layer with electrically connected electrodes (top and bottom electrodes 4, 6 and 8).  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura.
Regarding claim 12, Tanimura teaches the claimed invention except for the resistor layer being made of nickel-chromium-copper alloy or nickel-chromium-silicon alloy.
Tanimura teaches resistive material being composed of Ni-Cr, Ta-N, Ta-Cr, and its resistance is adjustable by adding in Al, Cr, O and so forth; see col. 4, lines 5-13 and col. 8, lines 52-55.).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used additional material(s) to the “base” resistance material of Tanimura for the purpose of controlling resistivity as required.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al., teaches a seed layer 170 between the resistor layer and the edge electrode 180. Yang et al. also teaches a seed layer 26 between the resistor and the edge electrode 27. 
Saito, Yun et al., and Yoneda teach multiple side electrodes (side seed layer). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833